Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are under examination.
Claim Objections
Claims 2-7 are objected to because of the following informalities:
Claims 2-5 and 7, line 1, change “A” to –The—before “lighting system protection circuit”.
Claims 4 and 5, line 1, add colon after “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (US20150312987A1).
Regarding independent claim 1, Gibbs discloses a lighting system protection circuit (FIG. 3, 102 and 103) adapted to receive a rectified AC input voltage (FIG. 3: output of 600), comprising: 
a voltage threshold detector (FIG. 3: Q1 and overvoltage detector 103), 
a device (FIG. 3: R11, U1, and R10 of the current regulator 102) responsive to the voltage threshold detector when the voltage threshold exceeds a predetermined value (see FIG. 3: 102 is connected to 103), 
wherein the device shuts off current to the protected lighting system above the predetermined value (see FIG. 4: current to the LEDs is shut off during the “Tspike-on” and “Tspike-off”); and 
wherein the device passes current to the protected lighting system below the predetermined value (see FIG. 4: current to the LEDs is resumed after “Tspike-off” falls below Vdetect threshold).
[AltContent: ]
    PNG
    media_image1.png
    497
    326
    media_image1.png
    Greyscale
[AltContent: textbox (Current regulator 
(i.e. device))][AltContent: textbox (Overvoltage detector 
(i.e. Voltage Threshold detector))][AltContent: textbox (First terminal)][AltContent: arrow]
Regarding claim 2, Gibbs discloses a lighting system protection circuit as in Claim 1, wherein the voltage threshold detector is a Zener diode in series with a resistor voltage divider (FIG. 3: Z1, R12 and R13).
Regarding claim 3, Gibbs discloses a lighting system protection circuit as in Claim 1, 
wherein the device has a first transistor circuit (FIG. 3: Q1) having an input for connection to an output of the voltage threshold detector (FIG. 3: base of Q1 is connected to the drain of U2), 
the first transistor circuit having an output for connection to the input of a second transistor circuit (FIG. 3: under broadest reasonable interpretation, output of Q1 is in electrical connection with the input of second transistor U2), and 
the second transistor circuit (FIG. 3: U2) having an output that is adapted for series connection with power feed to a lighting system (FIG. 3: under broadest reasonable interpretation, U2 is in series connection with the LEDs 601).  
Regarding claim 5, Gibbs discloses a lighting system protection circuit as in Claim 3, wherein 
the second transistor circuit has a gate connected to a source through a second Zener diode (FIG. 3: via Z4), 
the source of the second transistor circuit is connected to an output of the rectifier (FIG. 3: source of U2 is connected to the bridge rectifier), and; 
the second transistor circuit has a drain for connection in series with the protected lighting system (FIG. 3: drain and source of U2 form a series connection with the LED 601).  
Regarding independent claim 6, Gibbs discloses a lighting system protection circuit (FIG. 3, 102 and 103) with terminals adapted to receive a rectified AC input voltage (FIG. 3: output of 600), comprising: 
a first terminal (see modified FIG. 3: “first terminal) connected to a Zener diode (FIG. 3: one or more of Z1-Z3) in series with a voltage divider connected to a second terminal (FIG. 3: resistors R12 and R13), the divider having an output (FIG. 3: node connecting Z3 and R13), 
a first transistor circuit having an input with connection to the divider output (FIG. 3: U2), further having an output that changes with respect to input voltage (FIG. 3: output of U2 changes based on the voltage supplied by rectifier 600), 
a second transistor circuit (FIG. 3: Q1) responsive to the first transistor circuit (FIG. 3: Q1 is responsive to U2), further having a pathway between a third and fourth terminal through which current may pass (FIG. 3: current passes through the collector and emitter of Q1), 
wherein the second transistor circuit substantially reduces current through the pathway between the third and fourth node above a threshold voltage applied to the input of the first transistor circuit (FIG. 3 and 4: current to the LEDs is shut off during the “Tspike-on” and “Tspike-off” and resumes after “Tspike-off” falls below Vdetect threshold).
Regarding claim 7, Gibbs discloses a lighting system protection circuit as in Claim 7 wherein the first transistor circuit reduces output voltage as input voltage increases (see FIG. 4: U2 reduces the voltage when max voltage is passed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibbs in view of Yang et al. (US 20190277902 A1; hereinafter, “Yang”).
Regarding claim 4, Gibbs discloses a lighting system protection circuit as in Claim 3, wherein
the first transistor circuit has a collector connected to a first polarity of the rectifier output (FIG. 3: collector of Q1 is connected to the bridge rectifier via LEDs 601),
Attorney Docket DIRECTElectronically Submittedthe first transistor circuit has an emitter connected to a second polarity of the rectifier output (FIG. 3: emitter of Q1 is connected to the bridge rectifier via R10).
Gibbs does not disclose that the collector of Q1 is connected to the bridge “through at least one resistor” and “the first transistor circuit has a base connected to the collector through at least one capacitor”.
However, Yang discloses an LED lighting system wherein the BJT transistor (FIG. 2, 234) wherein the capacitor (240) connects the collector and base of the BJT in order to stabilize voltage between the collector and the base. Yang also discloses resistor 228 and or 229, which act as current limiters (see ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to modify lighting system of Gibbs by adding a capacitor between the collector and base of Q1 and a resistor between the LEDs 601 and Q1, as taught by Yang. 
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to “stabilize the voltage” (¶ 35 of Yang), restrict the current through the LEDs (¶ 33 of Yang) and prevent damaging the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844